FINAL ACTION
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:	
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
**Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-21 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ka et al (U.S. Publication 2020/0161400) EFD 11/20/2019. 
In re claim 1, Ka discloses a display device, comprising:
- a first display area A including a plurality of first pixel regions PX [Fig. 1]; and 
- a second display area BB including PX, AA, and a plurality of scan lines 151, 152 [Fig. 8], 
. wherein the second pixel region PX includes a plurality of pixel electrodes 191a-c and a voltage line 169 disposed on a same layer as the plurality of pixel electrodes [¶0083], and  
. wherein the voltage line 169 at least partially overlaps the plurality of scan lines 151, 152 so as to be parallel therewith in the light transmissive region AA (emphasis, ¶0124: “In the second display area BB the initialization voltage line 169, the scan lines 151 and 152, and the control line 153 disposed in the light transmission region AA as the region between two pixels PX adjacent in the second direction DR2 may not be connected to any pixel circuit”).

    PNG
    media_image1.png
    417
    599
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    332
    493
    media_image2.png
    Greyscale

Application(Fig.14)		compared to		Ka et al (US Publ. No. 2020/0161400)Fig.8 
In re claim 2, Ka discloses the plurality of pixel electrodes 191 being absent from the light transmissive region AA [Fig. 8 and ¶0083 & 0134].
In re claim 3, Ka discloses the second display area BB including a control line 153, and portions of the plurality of scan lines 151, 152, 154 and control line 153 being absent from the light transmission region AA [¶0078-0079, 0088].
In re claim 4, Ka discloses the plurality of scan lines including a first scan line 151 and a second scan line 152, and a portion of the first scan line 151 connected to the second scan line 152 of an adjacent pixel column [Fig. 9 and ¶0124, 0138].
In re claim 5, Ka discloses a portion of the control line 153 connected to a control line of an adjacent pixel column [¶0059 & 0120].
In re claim 6, Ka discloses the second display area BB including a plurality of data lines 171 and a plurality of driving voltage lines 172 [¶0062], and one or more of the plurality of driving voltage lines 172 being absent from the light transmissive region AA [Fig. 8 and ¶0134 & 0167].
In re claim 7, Ka discloses one or more of the plurality of data lines 171 being absent from the light transmissive region AA [Fig. 8 and ¶0062].
In re claim 8, Ka discloses a driver (i.e., transistors T1-T6, in Fig. 8), wherein the first display area A is disposed between the driver and the second display area BB [¶0150 & 0181].
In re claim 9, Ka discloses:
- the second display area BB includes a plurality of wires (i.e., scan lines 151, 152, control line 153),
- the plurality of wires include a plurality of scan lines 151, 152 and control lines 153 extending primarily in a first direction[,] and a plurality of data lines 171 and driving voltage line 169 extending primarily in a second direction [¶0078-0079], and
AA than if the wires were straight [Figs. 1 & 8].
In re claim 10, Ka discloses an interval between some of the plurality of wires in the light transmissive region AA being smaller than an interval between the wires of the plurality' of wires in the second pixel region PX [Fig. 8 and ¶0083].
In re claim 11, Ka discloses a portion of the light transmissive region AA[,] where none of the plurality of wires are disposed[,] having an opening 355 that is formed by partially removing inorganic layers and organic layers [¶0106].
In re claim 12, Ka discloses a display device comprising:
- a first display area A including a plurality of first pixel regions PX [Fig. 1]; and
- a second display area BB including both a plurality of second pixel regions PX and a plurality of light transmissive regions AA (emphasis, Fig. 8 and ¶0124: “In the second display area BB the initialization voltage line 169, the scan lines 151 and 152, and the control line 153 disposed in the light transmission region AA as the region between two pixels PX adjacent in the second direction DR2 may not be connected to any pixel circuit”),
. wherein the second display area BB includes a plurality of wires (i.e., scan lines 151, 152 & control line 153, in ¶0079, 0121),
. wherein the plurality of wires includes a plurality of scan lines 151, 152 extending primarily in a first direction, a plurality control lines 153 extending primarily in the first direction, a plurality of data lines 171 extending primarily in a second direction, and a plurality of driving voltage line 169 extending primarily in the second direction [¶0078-0079], and
. wherein at least one of the plurality of wires is absent from the light transmissive region AA.
In re claim 13, Ka discloses portions of the plurality of wires being bent to be closer to each other in the light transmissive region AA than if they were straight [Figs. 1 & 8 and ¶0121].
In re claim 14, Ka discloses an interval between some of the plurality of wires in the light transmissive region AA being smaller than an interval between the wires of die plurality of wires in the second pixel region PX [Fig. 8 and ¶0083].
In re claim 15, Ka discloses a portion of the light transmissive region AA[,] where no wires of the plurality of wires are disposed[,] having an opening 355 that is formed by partially removing inorganic layers and organic layers [¶0106].
In re claim 16, Ka discloses the second pixel region including a plurality of pixels electrodes 191, the second pixel region PX not including a voltage line 169 disposed on a same layer as the plurality of pixel electrodes, and none of the plurality of pixel electrodes 191 overlapping the light transmissive region AA [¶00134].
In re claim 17, Ka discloses a driver (i.e., transistors T1-T6, in Fig. 8), wherein the first display area A is disposed between the driver and the second display area BB [¶0150 & 0181].
In re claim 18, Ka discloses a display device, comprising:
- a first display area A including a plurality of first pixel regions PX [Fig. 1]; and
- a second display area BB including a plurality of second pixel regions PX and a plurality of light transmissive regions AA (emphasis, Fig. 8 and ¶0124: “In the second display area BB the initialization voltage line 169, the scan lines 151 and 152, and the control line 153 disposed in the light transmission region AA as the region between two pixels PX adjacent in the second direction DR2 may not be connected to any pixel circuit”),
. wherein the second display area BB includes a plurality of wires (i.e., scan lines 151, 152 & control line 153, in ¶0079, 0121),
. wherein the plurality of wires includes a plurality of scan lines 151, 152 extending primarily in a first direction DR1, a plurality of control lines 153 extending primarily in the first direction, a plurality of data lines 171 extending primarily in a second direction DR2, and driving voltage line 169 extending primarily in the second direction [Fig. 8 and ¶0078-0079],
. wherein portions of the plurality of wires are bent in the light transmissive region AA [¶0121], and
. wherein an interval between some wires of the plurality of wires in the light transmissive region AA is smaller than an interval between wires of the plurality of wires in the second pixel region [¶0083].
In re claim 19, Ka discloses a portion of the light transmissive region AA[,] where no wires of the plurality of wires are disposed[,] having an opening 355 that is formed by partially removing inorganic layers and organic layers [¶0091],
In re claim 20, Ka discloses the second pixel region BB including a plurality of pixel electrodes 191, wherein the second pixel region does not including a voltage line 169 disposed on a same layer as the plurality of pixel electrodes, and the plurality of pixel electrodes 191 not overlapping the light transmissive region AA [¶0010].
In re claim 21, Ka discloses the plurality of pixel electrodes 191 not disposed in the light transmissive region AA [Fig. 8 and ¶0083].
Response to Arguments
3.	Applicants’ arguments dated November 19, 2021 have been fully considered but they are unpersuasive.  Applicants argued that Ka was published on May 21, 2020, which is after our filing date of January 10, 2020 and so Ka is not prior art under 38 USC § 102(a)(1).  The Examiner notes that Ka has an effect filing date of Nov. 20, 2019 (NOT published date of May 21, 2020), which is before the application filing date of Jan. 10, 2020.  The above rejections are proper and therefore made FINAL.
4.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 14, 2022										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815